Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 7, 1965, convicting him of criminally concealing and withholding wrongfully acquired property as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant was entitled to have the jury know that he could not be convicted on codefendant Green’s testimony alone unless there was other evidence tending to connect him with the commission of the crime. The refusal to so charge was error. We hold this error to be harmless since the People’s evidence in chief sufficiently tended to connect Diaz with the commission of the crime (Code Crim. Pro., § 542). That evidence independently could have supported the conviction here, so that, when codefendant Green took the stand in his own behalf on this joint trial, his implication of appellant Diaz was merely cumulative. We have considered the other points raised and find them to be without merit. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ,, concur.